DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: an application filed on 07/15/2022.
Claims 1-8 are currently pending.    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2022 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner. 
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over O (US 2017/0331964) in view of Shimizu (US 2021/0218863).

Regarding claim 1, O teaches: A communication device (fig. 1, image forming apparatus 1) for sending image data to a destination selected using a touch panel (see fig. 3, [0036], for example, "COPY", "SEND", "CUSTOM BOX" "JOB BOX", "USB MEMORY", and "BROWSER", which are the functions included in the image forming apparatus 1. When detecting the user's touch operation at any one of the icons 81 displayed at the display unit 473), the communication device comprising:  
the touch panel (see fig. 4, [0036], When detecting the user's touch operation at any one of the icons 81 displayed at the display unit 473); and  
a controller (fig. 2, controller 100) causes the communication device to: 
detect a touch on the touch panel ([0035], When detecting the user's touch operation at any one of the icons arranged on the home screen, the controller 100 allows the display unit 473 to display the operation screen related to the function associated with the icon.).

O does not explicitly teach: determine whether a predetermined time has passed; and 
on the condition that it is determined that the predetermined time has passed after receiving, by detection of the touch on the touch panel, an instruction to display a destination selection screen that displays the destination, perform selection of the destination in accordance with detecting the touch on the touch panel.

However, Shimizu teaches: determine whether a predetermined time has passed ([0064], the region 51A has been long-pressed for the predetermined first time period (in this case three seconds) or longer (YES at step S13)); and 
on the condition that it is determined that the predetermined time has passed after receiving, by detection of the touch on the touch panel, an instruction to display a destination selection screen that displays the destination, perform selection of the destination in accordance with detecting the touch on the touch panel ([0064-0066], the controller 10 determines, based on the history information stored in the HDD 19, whether or not a broadcast transmission has been performed in the past for the specified transmission destination (step S14). The controller 10 rearranges the extracted transmission destinations in a descending order of the number of times that the broadcast transmissions were performed, and generates first display data for displaying the second screen. If there are same transmission destinations in the extracted transmission destinations, the controller 10 generates the first display data, leaving only one out of the same transmission destinations.).  

The motivation for the combination is that O and Shimizu are in the same field of endeavor, mainly communication device.    

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O to a include determine whether a predetermined time has passed; and on the condition that it is determined that the predetermined time has passed after receiving, by detection of the touch on the touch panel, an instruction to display a destination selection screen that displays the destination, perform selection of the destination in accordance with detecting the touch on the touch panel as taught by Shimizu. The motivation/suggestion would have been to further enhance/improve the communication device since doing so would allow the user to select output destination that have been previously used without having to retying the destination address.     

Regarding claim 2, O and Shimizu teach: The communication device according to Claim 1, wherein, until it is determined that the predetermined time has passed after receiving, by detection of the touch on the touch panel, the instruction to display the destination selection screen that displays the destination, the selection of the destination is not performed in accordance with detecting the touch of the touch panel (Shimizu, fig. 3, S13, [0056], indicates that the touch operation on the region 51A is no longer being detected, the controller 10 determines that the region 51A is not being long-pressed for a predetermined first time period (in this case three seconds) or longer (NO at step S13). Then it flow to fig, 4 step S20, stop displaying the address book?). 


Regarding claim 3, O and Shimizu teach: The communication device according to Claim 1, further comprising a timer, wherein, using the timer, it is determined whether the predetermined time has passed or not (Shimizu, [0064], the region 51A has been long-pressed for the predetermined first time period (in this case three seconds) or longer (YES at step S13)). 

Regarding claim 4, O and Shimizu teach: The communication device according to Claim 1, wherein the destination is at least one of a mail address (Shimizu, [0040], In the address book, destinations, such as an email address, an IP address, or a facsimile number, and the transmission destination names are correspondingly stored.), a folder path, and a facsimile number.  

Regarding claim 6, O and Shimizu teach: The communication device according to Claim 1, wherein the destination selection screen displays a plurality of destinations (Shimizu, see figs. 7-10, plurality of destination for example AAAA, BBBB, CCCC, DDDD, EEEE). 

Claims 7 and 8 are rejected for reasons similar to claim 1 above.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O (US 2017/0331964) in view of Shimizu (US 2021/0218863) and further in view of Chirogene et al. (US 2018/0113601, hereinafter Chirogene) .

Regarding claim 5, O and Shimizu teach:  The communication device according to Claim 1.
O and Shimizu do not explicitly teach: wherein the predetermined time is changeable by a user.
However, Chirogene teaches: wherein the predetermined time is changeable by a user ([0016], For example, in some embodiments, this unlocking takes place when the parametric values fall within a set or predetermined window (e.g., +/-10%) of the current/target parameter value for a set or predetermined time period (e.g., half a second, or some other suitable threshold). Removing the applied pressure may be used to stop further changes to the parameter, and to deactivate and lock the UI element.).   

 The motivation for the combination is that O, Shimizu and Chirogene are in the same field of endeavor, mainly communication device.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of O and Shimizu to include wherein the predetermined time is changeable by a user as taught by Chirogene. The motivation/suggestion would have been to further enhance/improve the communication device since doing so would allow for the user to set the predetermined amount of time before transitioning therefore allowing the user to configure the predetermined time as needed by the user. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675